Case 2:18-ml-02814-AB-FFM Document 803 Filed 06/08/20 Page 1 of 4 Page ID #:36671



   1   Jessica Anvar, SBN 250610
       Benjeman Beck, SBN 268617
   2   Eleazar D. Kim, SBN 297876
       CONSUMER LAW EXPERTS, PC
   3   5757 West Century Boulevard, Suite 500
       Los Angeles, California 90045
   4   Telephone: (310) 442-1410
       Fax: (877) 566-8828
   5   jessica@nolemon.com
       ben@nolemon.com
   6   eleazar@nolemon.com
   7
       Attorneys for Plaintiffs
   8
   9                       UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
       IN RE: FORD MOTOR CO. DPS6               Case No.: 2:18-ML-02814 AB
  12   POWERSHIFT TRANSMISSION
       PRODUCTS LIABILITY                       PLAINTIFFS’ NOTICE OF
  13   LITIGATION                               OBJECTIONS TO DEFENDANT FORD
                                                MOTOR COMPANY’S INTENSIVE
  14                                            SETTLEMENT PROPOSAL
       THIS DOCUMENT RELATES TO:
  15
       Amanda Sutton vs. Ford Motor
  16   Company, Case No. 2:20-cv-00407
  17   Carmen Menjivar Guardado vs. Ford
       Motor Company and Hayward Ford,
  18   Inc., Case No. 2:20-cv-00716
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  0

             PLAINTIFFS’ NOTICE OF OBJECTIONS TO DEFENDANT’S INTENSIVE SETTLEMENT PROPOSAL
Case 2:18-ml-02814-AB-FFM Document 803 Filed 06/08/20 Page 2 of 4 Page ID #:36672



   1         As an initial matter, Plaintiffs in the above referenced matters have filed an
   2   Oppositions to Conditional Transfer Order Nos. 48 and 50 with the Judicial Panel
   3   on Multidistrict Litigation, objecting to the transfer of these cases as "tag-along
   4   actions" pursuant to Rule 7.4(c) of the Rules of Procedure of the Judicial Panel on
   5   Multidistrict Litigation (JPML). Plaintiffs maintain that their cases do not belong
   6   in MDL 2814 and is also awaiting rulings on motions for remand to state court.
   7         Plaintiffs’ counsel hereby specially appears without waiving the above
   8   pending legitimate oppositions and objections, to object to Defendant FORD
   9   MOTOR COMPANY’s (“Ford”) Intensive Settlement Proposal (Dkt. No. 790),
  10   and submits their Notice of Objection to Defendant’s Intensive Settlement
  11   Proposal in order to preserve such objections to the Proposal in the chance that
  12   their cases do get transferred to MDL 2814. Plaintiffs’ counsel was provided a
  13   copy of Ford’s Proposal and agree with Lead/Liaison counsel for Plaintiffs’
  14   response that Ford’s Proposal is not viable and completely inappropriate for all the
  15   reasons stated by Lead/Liaison counsel.
  16         Plaintiffs object to Ford’s Intensive Settlement Proposal in its entirety as it is
  17   purposefully designed to place Plaintiff at a disadvantage during settlement
  18   discussions and contains language that would severely prejudice Plaintiffs. For
  19   example, requiring Plaintiffs, and not Ford, to submit a signed fact sheet is
  20   oppressive and serves no legitimate purpose as it unnecessarily adds to the
  21   sufficient information readily available to Ford for it to fulfill its legal obligations
  22   to repurchase its defective vehicles under the Song-Beverly Warranty Act.
  23   Additionally, the Proposal wrongly insinuates that Plaintiffs’ attorneys’ fees will
  24   somehow hinder progress and focuses on placing pressures on Plaintiffs to accept
  25   Ford’s settlement offers rather than creating a balance by placing an equal pressure
  26   on Ford to accept Plaintiffs’ settlement demands and resolve attorneys’ fees at the
  27   same time. As framed, the Proposal does not accurately reflect the history of
  28   Ford’s unwillingness to settle cases and its preference to draw out the litigation
                                                   1
            PLAINTIFF’S NOTICE OF OBJECTIONS TO DEFENDANT’S INTENSIVE SETTLEMENT PROPOSAL
Case 2:18-ml-02814-AB-FFM Document 803 Filed 06/08/20 Page 3 of 4 Page ID #:36673



   1   process of cases. If any party should be required to submit a signed fact sheet it
   2   should be Ford by laying out a timeline of its knowledge and investigations
   3   regarding the defects plaguing the subject vehicles with an admission as to whether
   4   there even exists a fix for them. Such a requirement would create transparency and
   5   promote equal negotiation powers by leveling the playing field in settlement
   6   discussions so that pressure is placed on Ford as well to settle sooner rather than
   7   later and resolve attorneys’ fees together.
   8         Plaintiffs counter-propose to meet and confer with Ford individually about a
   9   settlement protocol that would be more effective and places Plaintiffs in an equal
  10   position in settlement discussions as was further discussed in Lead/Liaison
  11   Plaintiffs’ portion of the Joint Report Re: Settlement Proposal filed with the Court
  12   on June 3, 2020.
  13
  14   Dated: June 8, 2020                       Respectfully submitted,
  15                                             Consumer Law Experts, P.C.
  16                                         By: /s/ Eleazar D. Kim
                                                Eleazar D. Kim
  17                                            Attorneys for Plaintiffs
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     2
           PLAINTIFF’S NOTICE OF OBJECTIONS TO DEFENDANT’S INTENSIVE SETTLEMENT PROPOSAL
Case 2:18-ml-02814-AB-FFM Document 803 Filed 06/08/20 Page 4 of 4 Page ID #:36674



   1                              CERTIFICATE OF SERVICE
             I hereby certify that on June 8, 2020, I filed the foregoing documents entitled
   2
       PLAINTIFFS’ NOTICE OF OBJECTIONS TO DEFENDANT FORD
   3
       MOTOR COMPANY’S INTENSIVE SETTLEMENT PROPOSAL with the
   4
       clerk of court using the CM/ECF system, which will send a notice of electronic
   5
       filing to all counsel of record in this action.
   6
   7
                                              By: /s/ Eleazar D. Kim
   8
                                                  Eleazar D. Kim
   9                                              Attorneys for Plaintiffs,
                                                  AMANDA SUTTON; and
  10                                              CARMEN MENJIVAR GUARDADO
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   3
            PLAINTIFF’S NOTICE OF OBJECTIONS TO DEFENDANT’S INTENSIVE SETTLEMENT PROPOSAL
